          Case 1:18-cr-00872-VM Document 93 Filed 09/30/19 Page 1 of 1




                                                         September 30, 2019

Hon. Victor Marrero
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                                            Re:    United States v. Lloyd Kidd
                                                   18-CR-872 (VM)

Dear Judge Marrero:

       This case is scheduled for a conference and oral post-trial applications under Rules 29
and 33 on Friday, October 4, 2019. Unfortunately, I didn’t realize when the Court set that date
and time that I already had a sentencing scheduled at 3pm before Judge Cote. With the
consent of the government I therefore respectfully request the conference to be moved into the
following week. I am generally available except on October 9 or the morning of October 10. I
apologize for the inconvenience.

       Thank you for your consideration.


                                                   Respectfully Submitted,

                                                   /s/

                                                   Florian Miedel
                                                   Attorney for Lloyd Kidd



Cc:    AUSA Elinor Tarlow
       AUSA Mollie Bracewell
       AUSA Jacob Gutwillig
